 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TED DARNELL DANIELS,                               No. 2:16-cv-0551 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    ERIC ARNOLD, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. By order filed October 9, 2019, this case was referred to the court’s Post-

19   Screening ADR (Alternative Dispute Resolution) Project and stayed for period of 120 days. See

20   ECF No. 35. That order provided defendant the opportunity to request opting out of the ADR

21   Project based on a good faith belief that a settlement conference would be unhelpful at the present

22   time. Id. at 2. Sole defendant Marianna Lotersztain now requests to opt out of the ADR Project

23   based on a need to conduct discovery before considering settlement. See ECF No. 37. Having

24   reviewed the request, the court finds good cause to grant it.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Defendant’s request to opt out of the Post-Screening ADR Project, ECF No. 37, is

27   GRANTED;

28   ////
                                                        1
 1           2. The stay of this action, commencing October 9, 2019, ECF No. 35, is LIFTED; and
 2           3. Defendant shall file and serve her answer to the complaint within 21 days after the
 3   filing date of this order; thereafter, the court will set a schedule for this case.
 4           SO ORDERED.
 5   DATED: December 10, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
